     Case 1:19-mc-00145-TSC Document 29-2 Filed 11/05/19 Page 1 of 2



               ADDENDUM TO BOP EXECUTION PROTOCOL
        FEDERAL DEATH SENTENCE IMPLEMENTATION PROCEDURES
                       EFFECTIVE JULY 25, 2019

A.   Federal death sentences are implemented by an intravenous injection of a
     lethal substance or substances in a quantity sufficient to cause death, such
     substance or substances to be determined by the Director, Federal Bureau of
     Prisons (BOP) and to be administered by qualified personnel selected by the
     Warden and acting at the direction of the United States Marshal. 28 CFR 26.3.
     The procedures utilized by the BOP to implement federal death sentences shall
     be as follows unless modified at the discretion of the Director or his/her
     designee, as necessary to (1) comply with specific judicial orders; (2) based on
     the recommendation of on-site medical personnel utilizing their clinical judgment;
     or (3) as may be required by other circumstances.

B.   The identities of personnel considered for and/or selected to perform death
     sentence related functions, any documentation establishing their qualifications
     and the identities of personnel participating in federal judicial executions or
     training for such judicial executions shall be protected from disclosure to the
     fullest extent permitted by law.

C.   The lethal substances to be utilized in federal lethal injections shall be
     Pentobarbital Sodium.

D.   Not less than fourteen (14) days prior to a scheduled execution, the Director or
     designee, in conjunction with the United States Marshal Service, shall make a
     final selection of qualified personnel to serve as the executioner(s) and their
     alternates. See BOP Execution Protocol, Chap. 1, §§ III (F) and IV (B) & (E).
     Qualified personnel includes currently licensed physicians, nurses, EMTs,
     Paramedics, Phlebotomists, other medically trained personnel, including those
     trained in the United States Military having at least one year professional
     experience and other personnel with necessary training and experience in a
     specific execution related function. Non-medically licensed or certified qualified
     personnel shall participate in a minimum of ten (10) execution rehearsals a year
     and shall have participated in at least two (2) execution rehearsals prior to
     participating in an actual execution. Any documentation establishing the
     qualifications, including training, of such personnel shall be maintained by the
     Director or designee.

E.   The Director or designee shall appoint a senior level Bureau employee to assist
     the United States Marshal in implementing the federal death sentence. The
     Director or designee shall appoint an additional senior level Bureau employee to
     supervise the activities of personnel preparing and administering the lethal
     substances.




                                         Ex. 2
     Case 1:19-mc-00145-TSC Document 29-2 Filed 11/05/19 Page 2 of 2



                 ADDENDUM TO BOP EXECUTION PROTOCOL
           FEDERAL DEATH SENTENCE IMPLEMENTATION PROCEDURES
                          EFFECTIVE JULY 25, 2019

F.   The lethal substances shall be prepared by qualified personnel in the following
     manner unless otherwise directed by the Director, or designee, on the
     recommendation of medical personnel. The lethal substances shall be placed
     into three sets of numbered and labeled syringes. One of the sets of syringes is
     used in the implementation of the death sentence and two sets are available as
     a backup.

G.   Approximately thirty (30) minutes prior to the scheduled implementation of the
     death sentence, the condemned individual will be escorted into the execution
     room. The condemned individual will be restrained to the execution table. The
     leads of a cardiac monitor will be attached by qualified personnel. A suitable
     venous access line or lines will be inserted and inspected by qualified personnel
     and a slow rate flow of normal saline solution begun.

H.   Lethal substances shall be administered intravenously. The Director or designee
     shall determine the method of venous access (1) based on the training and
     experience of personnel establishing the intravenous access; (2) to comply with
     specific orders of federal courts; or (3) based upon a recommendation from
     qualified personnel.

     A set of syringes will consist of:

     Syringe #1 contains 2.5 grams of Pentobarbital Sodium in 50 mL of diluent
     Syringe #2 contains 2.5 grams of Pentobarbital Sodium in 50 mL of diluent
     Syringe #3 contains 60 mL of saline flush,

     Each syringe will be administered in the order set forth above when directed by
     supervisory personnel.

     If peripheral venous access is utilized, two separate lines shall be inserted in
     separate locations and determined to be patent by qualified personnel. A flow of
     saline shall be started in each line and administered at a slow rate to keep the
     line open. One line will be used to administer the lethal substances and the
     second will be reserved in the event of the failure of the first line. Any failure of a
     venous access line shall be immediately reported to the Director or designee.




                                          Ex. 2
